UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7103



LOUIS A. CARTER, II,

                                            Plaintiff - Appellant,

          versus


OFFICERS OF THE ROXBURY CORRECTIONAL INSTI-
TUTE; D. ANGLE, Lieutenant; OFFICER MUNSON;
OFFICER NESTOR; OFFICER SIGLER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
97-109-PJM)


Submitted:   October 23, 1997          Decided:     November 17, 1997


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis A. Carter, II, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Glenn William Bell, OFFICE OF THE ATTORNEY GEN-
ERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint and the order denying his

motion for appointment of counsel. We have reviewed the record and

the district court's opinions and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Carter v.
Officers of Roxbury Corr. Inst., No. CA-97-109-PJM (D. Md. Apr 29,

and Jul 8, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2